Citation Nr: 0125471	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  98-14 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from December 1958 to 
September 1962.

This appeal arises from a decision of the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied reopening of the appellant's claim for a 
back condition in a June 1998 rating decision on the basis 
that new and material evidence sufficient to warrant 
reopening of his claim had not been submitted.  The RO later 
found new and material evidence sufficient to warrant 
reopening of the appellant's claim for service connection for 
a back condition, but continued to deny his claim in October 
1999.  

In a May 2000 decision, the Board denied the appellant's 
claim for service-connection for a back disability as not 
well grounded, and remanded his claim for entitlement to 
service connection for a left foot injury for issuance of a 
statement of the case.  A statement of the case regarding 
entitlement to service connection for a foot injury was 
issued in May 2000, but no substantive appeal was filed.

The RO reopened, but again denied the appellant's claim for 
service connection for a back condition, in an October 2000 
rating decision.

The appellant, through his representative, filed a motion for 
readjudication of his claim for a back condition and a foot 
condition in light of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5103A (West Supp 2001).  

The Board therefore remanded the appellant's claim for 
service connection for a back condition for consideration 
pursuant to the VCAA in a March 2001 decision.  The Board 
also invited the RO to consider the representative's motion 
for readjudicaiton regarding the issue of entitlement to 
service connection for a foot condition as appropriate.

The RO again denied the appellant's claim for entitlement to 
service connection for a back condition and a left foot 
condition in a June 2001 rating decision, and the appellant 
filed a notice of disagreement in September 2001.  A 
substantive appeal was filed regarding the issue of 
entitlement to service connection for a back disability in 
September 2001.


FINDINGS OF FACT

1.  The appellant served on active duty from December 1958 to 
September 1962.

2.  The appellant has not presented competent evidence of a 
causal relationship between any current back disability and an 
injury during service.


CONCLUSION OF LAW

A chronic back disability was not incurred during service, 
and arthritis did not manifest to a compensable degree within 
one year thereafter.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
1991); §§ 3.303, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in April 2001 the RO sent the 
appellant a letter to inform him of the requirements for 
establishing his claim.  The RO slso informed the appellant 
of the assistance VA would provide in obtaining evidence 
pertinent to the claim.  By virtue of the Statement of the 
Case and the Supplemental Statements of the Case issued 
during the pendency of the appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate his 
claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant and, in fact, 
it appears that all evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folder.  VA examinations were conducted in October 
1983, January 2000, and June 2000, and copies of the reports 
were associated with the file.  According to a notation on 
the RO's deferred rating decision of June 2001, the 
appellant's representative informed the RO that there was no 
further evidence to submit in support of the claim.  Under 
these circumstances, there is no reasonable possibility that 
further assistance to the veteran would aid in substantiating 
the claim.  Therefore, a remand for further development is 
not necessary.  38 U.S.C.A. § 5103A (West Supp 2001).

The appellant is seeking service connection for a back 
disability.  He claims, in essence, that his current back 
disabilities manifested either as the result of a bayonet 
wound during service, or, in the alternative, as the result of 
a fall at the time he received a bayonet wound during service.  
Under pertinent law and VA regulations, service connection may 
be granted if a back disability was incurred or aggravated 
during service, or if arthritis manifested to a compensable 
degree within one year thereafter.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.309 (2001).  It is not 
necessary to have a diagnosis of a particular disability 
during service, but it is necessary to have manifestations 
sufficient to establish that a disability was present.  
38 C.F.R. § 3.303(d) (2001).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disability, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(2001).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).

When all of the relevant evidence is assembled, it is 
necessary to determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either event, or whether a fair preponderance  of the evidence 
is against the claim, in which event the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Service medical records are completely devoid of any 
complaints or findings referable to either a bayonet wound or 
a back disability.  Likewise, the appellant's September 1962 
military separation examination does not indicate any 
residual scarring as the result of a bayonet wound to his 
back, and his spine and other musculoskeletal evaluation is 
described as normal.  

A June 1975 medical evaluation report from the appellant's 
private physician, J. M. Rodriguez, M.D., was submitted, 
which revealed that the appellant complained of low back pain 
with extension to his right leg.  It was noted that he had 
first been seen in the office in May 1975 when he stated that 
he tripped and fell while helping to load a large copier and 
going down stairs.  He claimed that he had tried to brace 
himself and developed severe pain in his low back.  He 
indicated that he had been seen by Dr. Stiles because of back 
trouble off and on.  He reported that these symptoms had 
become progressively worse and he was referred to Dr. Stucki, 
who had referred his practice to Dr. Pepe.  He provided a 
history of a myelogram in February 1974, and an operation for 
a ruptured disc at L5-S1 on the right.  No further surgery 
was reported, but spinal fusion had been advised, and he was 
seeking a second opinion.  The impression was of nerve root 
compression syndrome of S1 on the right, and questionable 
returned disc protrusion versus forminal compression by 
scarring.  The appellant was admitted for myelographic 
studies, to be possibly followed by spinal fusion.  

A June 1975 operation report from the appellant's private 
physician, A. J. Pepe, M.D., revealed that a posterolateral 
spine fusion, L4 to sacrum, was performed.  It was noted that 
prior to this surgery, Dr. Rodriguez decompressed the S1 
nerve root on the right, and performed disc excision at the 
L4-5 level.

A June 1975 operation report from Dr. Rodriguez was also 
submitted which revealed that the appellant received 
decompression of S1 root, removal of remnants of L5-S1 disc, 
operative discography of L4-5 and removal of L4-5 disc; 
followed by spinal fusion from L4 to sacrum bilaterally.  
Postoperative diagnosis was of ruptured disc at L5-S1, long 
standing; compression of S1 root to foramen; and degenerative 
disc at L4-5, shown by discography.  

Medical treatment records from the appellant's private 
physician, Dr. Phelps, dated from September 1980 to December 
1980, were submitted.  A September 1980 examination report 
indicated that the appellant reported that he had "had 
trouble with his back since 1974 when he underwent a 
laminectomy by Dr. Rodriguez."  His chief complaint was back 
pain.  He claimed that he had good results from disc excision 
and spinal fusion for approximately two years from July 1975.  
The impression was of status post disc excision; status post 
spine fusion; degenerative arthritis at the junction of L-3 
and the spine fusion; and relative spinal stenosis secondary 
to the spine fusion.  The plan was to initiate a course of 
physical therapy and obtain an EMG and perhaps a CAT scan to 
determine more accurately the dimensions of the spinal canal 
and whether the appellant could expect to benefit from an 
unrooting of the spine fusion over the neural canal itself.  
In an October 1980 treatment entry, Dr. Phelps noted that he 
had received a communication from the appellant's lawyer 
indicating that his present complaints were "stemming from 
an injury which occurred in January of 1974."  Dr. Phelps 
questioned the appellant, and he related that he was helping 
to transport a copier down a flight of stairs with two other 
people when they slipped and fell approximately three steps, 
at which time he had an immediate onset of back and leg pain.  
An EMG was also conducted in October 1980, and showed diffuse 
root changes which could be attributable to either spinal 
stenosis, fibrosis, or nerve root injury.  In addition, 
physical examination revealed marked pelvic obliquity with 
the right hip higher than the left, although the right leg 
was actually 1/2 inch longer than the left.  The plan was to 
try a heel lift on the right to possibly correct the 
discrepancy.  A CAT scan was also completed which revealed a 
healed posterolateral fusion with a laminectomy defect at L-
5.  There was no evidence of spinal stenosis or hypertrophic 
spurring.  There was, however, sclerosis at the neural 
foramen and the left side of L-4, 5, with calcified density 
over L-4, 5 on the right.  In addition, there was gas in the 
interspace between L-3 and L-4.  Because the CAT scan failed 
to reveal the spinal stenosis, Dr. Phelps placed the source 
of the appellant's symptoms at the abnormal motion occurring 
between L-3 and the spinal fusion.  

Medical treatment records from the appellant's private 
physician, Stuart C. Belkin, M.D., dated from September 1981 
to December 1983, were also submitted.  A September 1981 
treatment entry reported that the appellant had a history of 
previous lumbar surgery times two, with disc excision at L5-
S1 and fusion from L4 to the sacrum.  Dr. Belkin noted that, 
in April 1981, he had performed an L3 laminectomy for an L3-4 
spondylolisthesis, which showed a complete block on 
myelogram.  The assessment was of back pain on the right, 
with spondylolisthesis L3 and L4.  A March 1982 entry 
reported an assessment of right sciatic, and L3-4 
spondylolisthesis.  A December 1983 evaluation report 
indicated that the appellant had a diagnosis of right low 
back and leg pain, status post lumbar surgery times three, 
with no recent treatment.  The appellant complained of right 
low back pain, localized around his hip.  The assessment was 
of back weakness and pain, secondary to spondylolisthesis L3-
4.  Dr. Belkin recommended extending the appellant's fusion 
proximally.  

A December 1981 statement from Dr. Belkin reported that the 
appellant had had lumbar surgery on two occasions, with disc 
excision at L5-S1 and fusion from L4 to the sacrum, before he 
had examined him.  He stated that he performed an L3 
laminectomy for an L3-4 spondylolisthesis and spinal 
stenosis.  

In a July 1982 statement, the appellant's comrade, J.M., 
reported that, in the late summer or fall of 1959, while 
participating in a ceremony, the appellant was struck in the 
back with a bayonet and fell forward on the steps.  
Afterwards, he saw the hole in the appellant's blouse and 
blood on his trousers, but did not see the open wound.  

In an April 1983 statement, the appellant's comrade, J.A., 
reported that, in 1959 or 1960, while soldiers were forming 
in the grassy area below the Tomb of the Unknown Soldier, 
another soldier caught the appellant in the back with his 
bayonet.  He remembered that the appellant showed him the 
hole in his blouse and the wound after they returned to the 
barracks.  

An investigating officer, R.L, in a May 1983 statement, 
claimed to recall that during or about 1960, the appellant 
was stabbed in the back while in the line of duty.  When the 
command to "Present Arms" was given, the marine directly 
behind the appellant brought his weapon up to the position of 
Present Arms and, in so doing, stabbed, or inflicted a 
bayonet wound in the appellant's back.

In a July 1983 statement, the appellant's comrade, P.O., 
claimed to recall that the appellant had been stabbed in the 
back by another Marine with a bayonet during a ceremony 
between 1958 and 1960.  

The appellant's ex-wife, M.W., in a June 1983 statement, 
reported that she married the appellant in August 1965, and 
that he had severe back problems which caused him to remain 
confined to bed for several weeks in 1967.

A VA examination was conducted in October 1983.  The 
appellant reported "[o]nset approximately 1965 or 1967 with 
pain in the lower back radiating locally and finally in 1974 
diagnosed as disc disease, and removed in an outside 
hospital."  He reported that he had fusion of L-5 interspace 
in 1975, and that spondylolisthesis was diagnosed in 1981, 
with removal of some of the facets of the vertebrae of L4.  
He claimed that, since then, he had had a steady ache or pain 
in his lower back radiating to his right lower extremity.  He 
alleged that he was bayoneted in his lower back, and had 
pressure in his lower back in approximately 1959.  He 
reported "aching for a few days" which "then disappeared 
entirely."  He claimed that the wound healed and was 
incorporated in the surgical scar.  On physical examination, 
the examiner reported that the bayonet wound scar was not 
visualized, it was incorporated in the surgical scar and of 
"no relationship to the present spinal problem."  The 
diagnosis was of postoperative status, fusion, L-5 interspace 
for disc pathology and removal of lamina of vertebra L-4 
spondylolisthesis, moderate to severe.  It was noted that old 
x-rays from 1959 should be compared with present x-rays. 

In a December 1983 statement, the appellant reported that the 
first x-rays he had following service were taken in either 
late (November or December) 1973 or early (January or 
February) 1974. 

January 1998 lumbar spine films revealed a grade II 
anterolisthesis of L3 on L4 with almost complete obliteration 
of the joint space, and degenerative changes with anterior 
spurring at L4 and L2 and severe disc space narrowing at L5-
S1.  No acute fracture was identified.

A February 1998 MRI of the lumbar spine performed by Thomas 
J. Miller M.D., was submitted and compared with lumbar spine 
films of January 1998.  The impression was of post-surgical 
back, with bone fusion bilaterally of L4, L5, and S1, and a 
grade II anterolisthesis of L3 on L4, and bilateral 
laminectomy at L3.  Marrow signal demonstrated degenerative 
end plate changes at the L5-S1 level.  There was also 
moderate to severe central stenosis at the L1-2, L2-3 and L3-
4 levels, secondary to components described above; moderate 
to severe narrowing of the bilateral neural foramen at the 
L3-4 level with a grade II anterolisthesis; and moderate left 
paracentral disc herniation. 

A March 1998 statement from the appellant's private 
physician, Harold J. Forney M.D., was submitted.  Dr. Forney 
reported that the appellant was first seen in January 1998, 
and again in February 1998.  He claimed that "[t]he exact 
origin of his symptoms is not clear to me."  He indicated 
that the appellant described a history of a bayonet wound to 
his back, but did not describe any other traumatic incident.  
He reported that he had no information about the subsequent 
events between 1959 and the time of his back surgery.  He 
summarized that the appellant had had two back operations 
with a solid fusion from L4 to the sacrum and now had some 
fairly severe spinal stenosis and instability of the segments 
above the L4 level.  He noted that "[o]ne would not think 
that a soft tissue injury such as described as occurring in 
1959 would account for all the changes which he has in his 
skeleton at this time.  I cannot be more specific than that 
regarding the causative factors of his skeletal problems."

A May 1998 letter from the appellant's private physician Lee 
L. Thibodeau, M.D., was also submitted.  He indicated that 
the appellant had a long and complicated history of low back 
pain and prior lumbar surgery, which the appellant dated back 
to 1959.  The appellant reported that he was struck in his 
back with a bayonet and thrown forward which apparently led 
to continued problems with his back, which ultimately came to 
a lumbar discectomy in 1972.  He claimed that over the past 
five years he had developed progressively increasing low back 
pain and lower extremity symptoms.  Dr. Thibodeau's 
impression was of progressive back and leg symptoms which 
sounded like an instability with lumbar stenosis.  He 
suggested spine films and a CT scan to better evaluate the 
anatomical substrate.  He reported that there was nothing of 
obvious surgical significance, and thought that a physical 
therapy evaluation and program would be of importance.  

Additional records from Dr. Thibodeau, dated from July 1998 
to May 1999, were submitted which revealed that lumbosacral 
spine films taken in June 1998 showed what appeared to be a 
solid fusion from L4 to S1 with significant degenerative 
changes and a grade I listhesis at L3-4.  There did not 
appear to be any significant translation at L3-4 on his 
dynamic views.  A CT was completed in July 1998, the results 
of which were reported in August 1998.  Dr. Thibodeau agreed 
with the official reading that there was a moderate canal 
stenosis at L1-2, 2-3 and 3-4 with the most severe stenosis 
being on the right at L3-4.  It also showed a grade I 
spondylolisthesis of L3 on 4 which did not appear to change 
significantly on flexion/extension views.  A lumbar 
decompression in the L1 through L3-4 area was planned.  In an 
October 1998 letter, Dr. Thibodeau discussed whether to try a 
simple decompression and hold on fusion for now.  He further 
indicated that Dr. Pier would be providing a decision 
regarding the relationship between the appellant's previous 
military injury and his current back problems.  He noted 
that, unfortunately, as his surgeon, he could not provide an 
unbiased decision.  In November 1998, he indicated that a 
simple decompressive surgery would be performed.  Again, Dr. 
Thibodeau noted that, as the appellant's surgeon, he did not 
feel it would be appropriate for him to provide an 
independent opinion regarding the correlation between the 
appellant's military injury and his current problems.  
December 1998 operation reports indicated that the appellant 
received lumbar stenosis, progressive, above a previous L4 to 
the sacrum fusion.  In December 1998, Dr. Thibodeau reported 
that the appellant was status post lumbar decompression and 
doing very well.   

A December 1998 letter from the appellant's ex-spouse, M.W., 
was submitted.  She reported that she married the appellant 
in 1965 and that they were divorced in 1978.  She claimed to 
vaguely remember that the appellant periodically, throughout 
those years, suffered from back problems. 

A January 1999 medical evaluation report from Dr. Pier was 
submitted.  Dr. Pier noted that he spent much of the 
appellant's appointment time discussing "causation", 
because the appellant had a potential claim with the VA.  The 
appellant provided a history of being struck by a bayonet in 
1959, at which time he claimed that he fell forward and 
possibly twisted to the left.  He was unable to tell Dr. Pier 
when the pain began after 1959, but he remembered that it was 
present by at least 1965.  He claimed that his pain 
crescendoed in 1974.  It was, however, present prior to that.  
He noted subsequent surgeries.  Subjectively, he stated that 
he had had pain ever since the early 1960's, possibly even 
earlier than that.  Dr. Pier noted that he advised the 
appellant "it was possible that this bayonet episode 
resulted in a disk tear/injury."  He indicated that he 
"cannot rule this in or rule this out" because he did not 
have any medical records or x-rays from that time to compare 
physical examinations.  He concluded that "[c]ertainly the 
mechanism of injury, being struck in the back and falling 
forward can injure a disk, however, I cannot make a 
definitive statement.  I can only corroborate what [the 
appellant] tells me subjectively and by his history."  He 
further advised the appellant that he believed degenerative 
changes at L4-5 and L3-4 were more likely than not due to the 
necessity for surgery at L5-S1 and that this had resulted in 
degenerative changes progressing up from the lower lumbar 
segments.  He concluded that "[i]n order for this to be 
related to the injury of 1959 he would have had to sustained 
[sic] a disk injury to L5-S1.  This would have to have 
occurred when he was struck from behind and fell forward.  
Certainly it is conceivable that that injury began his 
present difficulties.  I cannot state this, definitively, 
however."

A May 1999 letter from Dr. Thibodeau reported that the 
appellant's symptoms had returned to preoperative baseline 
following a lumbar decompression performed in December 1998.  
However, he felt that further surgical intervention would be 
inappropriate and ill advised.  

Lumbosacral spine x-rays taken by Pamela B. Jensen, M.D., in 
May 1999, revealed previous surgery with laminectomy at L2 
and L3 and lateral bone graft from L4 to S1; grade 1/2 
spondylolisthesis at L3-4 with advanced intervertebral disc 
narrowing, unchanged from the previous study, and with no 
significant subluxation demonstrated on flexion and extension 
at this level; and lumbar spondylosis at other levels with 
interval increase in the intervertebral disc narrowing at L1-
2 and L2-3. 

A February 2000 statement from Dr. Whitten was submitted.  
Dr. Whitten reported in pertinent part:
I have reviewed four affidavits from eye witnesses 
confirming that [the appellant] was inadvertently 
stabbed in the back by a bayonet in 1959.  This 
blow caused him to fall to the ground.  The injury 
that it produced resulted in spinal derangement 
that has resulted in six back operations, including 
spinal fusion.

A May 2000 statement from the appellant's private physician, 
John F. Cox, M.D., was submitted.  Dr. Cox reported, in 
pertinent part:
I have reviewed the four affidavits from witnesses 
confirming that the [appellant] was inadvertently 
bayoneted in the back in 1959.  The result of which 
has caused a spinal injury that has resulted in six 
back operations, including a spinal fusion.

A VA orthopedic consultation was conducted in January 2000.  
The appellant complained of chronic low back pain.  He 
provided a history of a bayonet wound during service.  He 
claimed that since that time he has had six operations on his 
lower back.  The examiner assessed severe degenerative and 
debilitating residuals in the lumbar spine following multiple 
surgeries.  He noted that "[a]ccording to the [appellant's] 
history that he gives, this would be a service-related 
condition."  

A VA spine examination was conducted in June 2000.  The 
appellant again reported that he was stabbed with a bayonet 
while on active duty during a ceremonial service.  He claimed 
that this accident triggered a chain of events that 
culminated in him having to have multiple back operations.  
He reported that, at the time of the incident, he was seen 
for emergency wound care but that no stitches were used.  The 
incision was simply Band-Aided.  He further reported that his 
diagnosed ruptured disc at the L5-S1 level in June 1975, and 
his subsequent back problems, were a direct result of the 
bayonet injury in 1959.  The impression was of 
spondylolisthesis, L3 on L4, with elongated pars 
intraarticularis (probably arthritic in nature); status post 
herniated nucleus pulposus L5-S1 (probable onset 1/74); 
status post laminectomy and disc excision L5-S1 (6/20/75); 
status post spinal fusion L4 to sacrum (6/20/75); status post 
spinal stenosis, L3-4; status post L1 to L4 decompressive 
laminectomy for diagnosis #5 (no instability noted at L3-4); 
and mild, L5-S1 old radiculopathy.  The examiner commented 
that:

According to the original claim evaluation of 12-83 
[sic], no bayonet scar could be demonstrated.  If 
the bayonet scar was obscured by subsequent 
surgery, there still is no convincing evidence that 
a stab wound as described could have initiated a 
train of events that were multifocal in nature as 
shown by the multiple diagnoses above.  The 


diagnosis #1 may have been long-standing, but did 
not cause the [appellant] to seek help while in the 
military.

The previous statements from Dr. Cox and Dr. Whitten were 
resubmitted in June 2001.

Analysis

To establish a claim for service connection the appellant 
must show (1) the existence of a current disability; (2) the 
existence of a disease or injury in service and, (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 
Vet.App. 542 (1992); Rabideau v. Derwinski, 2 Vet.App. 141 
(1992).  Lay or medical evidence, as appropriate, may be used 
to prove service incurrence.  Epps v. Gober, 126 F.3d at 
1468.  Medical evidence is required to provide the existence 
of a current disability and to fulfill the nexus requirement.  
Id. at 1467-68.

The appellant's contentions for entitlement to service 
connection for a back disability are twofold.  The first 
factual basis upon which he relies for entitlement to service 
connection is that he developed a back disability as the 
result of a bayonet wound during service.  Evidence in 
support of this contention includes affidavits from various 
people who witnessed an incident during service, in 
approximately 1959 or 1960, at which time the appellant was 
wounded by a bayonet.  Although there is no record of 
treatment for any stab wound in the service medical records, 
there is ample post-service evidence of the stab wound.  
Therefore, the evidence supports a finding that the stab 
wound occurred.  

A bayonet stab wound injury having been established, however, 
is not sufficient to support the appellant's claim.  It must 
further be established that it is at least as likely as not 
that such injury resulted in his current back disability.  In 
this regard, the evidence is no more than equivocal.  The 
March 1998 statement from Dr. Forney indicates "the exact 
origin of his [back] symptoms is not clear."  He noted that, 
even though the appellant reported a history of a bayonet 
injury during service, he did not describe any other 
traumatic incident.  The appellant apparently did not report 
the intercurrent fall injury in 1974.  Dr. Forney noted that 
"[o]ne would not think that a soft tissue injury such as 
described as occurring in 1959 would account for all the 
changes which he has in his skeleton at this time."  
Additionally, although the use of the term "episode" is 
vague, in that it could refer to either the stab wound or a 
musculoskeletal wound from a fall, Dr. Pier reported that it 
was "possible that this bayonet episode resulted in a disk 
tear/injury."  He noted, however, that he did not have any 
medical records or x-rays from that time to compare physical 
examinations and that he "cannot rule this in or rule this 
out" but could only "corroborate what [the appellant] tells 
me subjectively and by his history." 

As mentioned, the appellant also contends, in essence, that 
his current back disability is the result of a fall 
immediately following a bayonet stab wound during service.  
It is noted that service medical records are negative for any 
complaints or findings referable to a back disability and his 
spine was described as normal at the time of his military 
separation examination in September 1962.  Only one of the 
affidavits from witnesses of the bayonet injury during 
service mentions that the appellant "fell forward", and no 
reference to any musculoskeletal complaints was reported.  

Dr. Pier's opinion is based upon the appellant's reported 
history that he was struck by a bayonet and "fell forward" 
and possibly twisted to the left.  Dr. Pier concluded that 
"[c]ertainly the mechanism of injury, being struck in the 
back and falling forward can injure a disk, however, I cannot 
make a definitive statement."  Again, although the appellant 
reported that he had a history of pain following service that 
"crescendoed" in 1974, no reference to the intercurrent 
"fall" while carrying a copier was made.  As indicated 
above, although Dr. Pier reports that it was "possible" 
that the bayonet "episode" resulted in a disc tear/injury, 
he indicated that he could not "rule this in or rule this 
out."  He claimed that the appellant would have had to 
sustain a disc injury to L5-S1 during service in order for 
his current back disabilities to be related.

The statements from Dr. Whitten and Dr. Cox weigh in favor of 
the appellant's claim.  Both doctors based their opinions 
upon review of the affidavits from witnesses of the bayonet 
incident during service.  Based upon the affidavits, Dr. 
Whitten concluded that the "blow" from the bayonet caused 
the appellant to fall to the ground and that the "injury" 
produced resulted in "spinal derangement" and six back 
operations.  Dr. Cox concluded that the bayonet incident 
"caused a spinal injury" that has resulted in six back 
operations, including spinal fusion.  However, despite the 
evidence of a stab wound during service, the evidence does 
not support a finding that there was "spinal derangement" 
or a "spinal injury."  Only one of the affidavits even 
mentions that the appellant "fell forward" and none 
mentions musculoskeletal complaints during service.  Further, 
neither physician appears to have reviewed the appellant's 
medical records.  

The VA examiner, in January 2000, noted that according to the 
appellant's "history that he gives" this would be a 
service-related condition.

Other than the complete lack of medical evidence of a back 
disability during military service or for approximately 
twelve years thereafter, evidence weighing against the 
appellant's claim for entitlement to service connection for a 
back disability also includes the contemporaneous statements 
made at the time of post service medical treatment.  For 
example, medical treatment records dated in 1975 make no 
reference to any inservice back injury, but instead refer 
only to a fall down stairs while carrying a large copier.  A 
September 1980 treatment entry from Dr. Phelps notes that the 
appellant reported trouble with his back "since 1974."  In 



October 1980, Dr. Phelps reported communication with the 
appellant's lawyer who indicated that the appellant's 
complaints were "stemming from an injury which occurred in 
January of 1974."  Dr. Phelps noted that, when questioned, 
the appellant described a fall while transporting a copier 
with "immediate onset of back and leg pain."  No mention 
was made of any pre-existing injury. 

At the time of his VA examination in October 1983, the 
appellant reported the onset of back pain in "approximately 
1965 or 1967", three to five years after military service.  
He also reported "aching for a few days" following the 
bayonet incident which "then disappeared entirely."  The 
examiner found that the bayonet wound scar was incorporated 
in the surgical scar and of "no relationship to the present 
spinal problem."  

Finally, the VA examiner, in June 2000 found, after review of 
the appellant's medical record, "no convincing evidence that 
a stab wound as described could have initiated a train of 
events that were multifocal in nature."

Regarding the various references by physician to inservice 
spinal injuries, the Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet.App. 109, 112 (1999).  
Further, although an examiner can render a current diagnosis 
based on his examination of the veteran, without a thorough 
review of the record, his opinion regarding etiology can be 
no better than the facts alleged by the veteran.  See Swann 
v. Brown, 5 Vet.App. 229, 233 (1993).  Therefore, in light of 
the complete lack of medical evidence of treatment for a back 
disability during service or for approximately twelve years 
thereafter, with an intercurrent injury reported in 1974 and 
contemporaneous statements that make no 




reference to any inservice injury and indicate the "onset" 
of back symptoms following the intercurrent injury, the 
medical opinions which tend to support the appellant's claim, 
in context, are merely the recordation of the history as 
related by the appellant, and do not represent medical 
conclusions or opinions by the authors.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Thus, to the extent that any 
of the physicians based their findings on a recitation by the 
appellant of his own medical history, the information is not 
probative evidence as to the incurrence of a back disability 
as the result of a stab wound or fall during service.  

The Court has also held that it is the Board's duty to 
determine the credibility and weight of evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  And greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not, and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).

In addition to the lack of credibility of the medical 
opinions which relied upon the appellant's recitation of 
medical history, because the VA physician who examined the 
veteran in June 2000 reviewed the medical records before 
issuing an opinion, greater probative weight must be given to 
the June 2000 opinion of the VA doctor. 

The only other evidence contained in the claims file which 
would tend to establish that the appellant's claimed back 
disability is related to any incident in service is his own 
contentions, as set forth in various correspondence received 
by VA.  However, as the appellant has not been shown to be a 
medical expert, he is not qualified to express an 
authoritative and probative opinion regarding any medical 
causation.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet.App. 134, 137 (1994), the appellant's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  


For these reasons, the evidence is not so evenly balanced as 
to require application of the benefit of the doubt in favor 
of the appellant.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  A preponderance of the evidence of record is against 
entitlement to service connection for a back disability as 
the result of either a bayonet wound or fall during service.


ORDER

Entitlement to service connection for a back disability is 
denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

